DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
 
Response to Amendment
This Office Action is in response to the RCE filed on 03/18/2022.
Status of the Claims:
Claim(s) 1 has/have been amended.
Claim(s) 5 and 12-19 has/have been previously canceled.
Claim(s) 1-4, 6-11 and 20-28 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments, see page 8, filed 03/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 2014/0320719 to Tsuji et al.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-11, 20-23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS provided reference US 2007/0195182 to Ito et al. (hereinafter Ito) in view of US 2014/0320719 to Tsuji et al. (hereinafter Tsuji).

Regarding independent claim 1, Ito teaches an imaging sensor comprising: 
a plurality of pixels (pixels P11-P44, see Fig. 2);
a first output line connected … to each of a plurality of first pixels arranged side-by-side in each of a row direction and a column direction, among the plurality of pixels, and to which a first signal from the plurality of first pixels is outputted (output A outputs signals from image area A which is two dimensionally arranged, see Fig. 2); 
a second output line connected … to each of a plurality of second pixels arranged side-by-side in each of the row direction and the column direction, among the plurality of pixels, and to which a second signal from the plurality of second pixels is outputted, the second output line being different from the first output line (output B outputs signals from image area B which is two dimensionally arranged, output line Output B is different from output line Output A, see Fig. 2), 
…wherein: 
each of the plurality of pixels is arranged in a pixel area (P11-P44, see Fig. 2), 
each of the plurality of first pixels is arranged in a first area of the pixel area (image area A, see Fig. 2), and 

But Ito fails to clearly specify “a first/second output line connected directly to each of a plurality of first/second pixels;
a first current source that is connected to the first output line and includes a first circuit for supplying current to the first output line; and 
a second current source that is connected to the second output line and includes a second circuit for supplying current to the second output line, the second circuit being different from the first circuit”.
However, Tsuji teaches a solid state image device comprising “a first output line connected directly to each of a plurality of first pixels… (output line 116-1 in Figs. 4 or 10 can be considered first output line, which is connected to a column of pixels, however a four pixel sharing configuration 2 x 2 of Fig. 9 is possible.);
a second output line connected directly to each of a plurality of second pixels… (output line 116-2 in Figs. 4 or 10 can be considered the second output line, which is connected to a column of pixels, however a four pixel sharing configuration 2 x 2 of Fig. 9 is possible.);
a first current source that is connected to the first output line and includes a first circuit for supplying current to the first output line (current source 150U can be considered the first current source connected to the first output line 116-1, see Figs. 4 and 10); and 
a second current source that is connected to the second output line and includes a second circuit for supplying current to the second output line, the second circuit being different from the first 
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to imaging devices capable of outputting pixels via 2 different outputs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito’s system by combining the array structure taught by Tsuji.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent degradation of resolution while suppressing generation of false color as suggested by Tsuji (see par. [0029]).

Regarding claim 2, Ito in view of Tsuji teaches the imaging sensor according to Claim 1, wherein the first output line is commonly connected to each of the plurality of first pixels (Output A is commonly connected to each pixels from image area A, see Ito Fig. 2), and 
the second output line is commonly connected to each of the plurality of second pixels (output B is commonly connected to each pixels from image area B, see Ito Fig. 2).
	
Regarding claim 3, Ito in view of Tsuji teaches the imaging sensor according to Claim 1, further comprising a control unit that controls the plurality of first pixels based on the first signal outputted to the first output line (control can be performed based on the signal outputted form image area A, see Ito par. [0072]), and controls the plurality of second pixels based on the second signal outputted to the second output line (control can be performed based on the signal outputted from image area B, see Ito par. [0072]).
	
Regarding claim 4, Ito in view of Tsuji teaches the imaging sensor according to Claim 3, further comprising: 
a first control line to which a control signal for controlling the plurality of first pixels is output (control circuit 42A and 44A control image area A, see Ito Fig. 2); and 
a second control line to which a control signal for controlling the plurality of second pixels is output, the second control line being different from the first control line (control circuit 42B and 44B control image area B with have different control lines from 42A and 44A, see Ito Fig. 2).
	
Regarding claim 6, Ito in view of Tsuji teaches the imaging sensor according to Claim 3, wherein the control unit performs controls for the plurality of first pixels that are different from controls for the plurality of second pixels (control different frame rates, see Ito col. 3 lines 13-14).
	
Regarding claim 7, Ito in view of Tsuji teaches the imaging sensor according to Claim 3, wherein the control unit controls the plurality of first pixels to output the first signal at a first frame rate, and controls the plurality of second pixels to output the second signal at a second frame rate that is different from the first frame rate (control different frame rates, see Ito par. [0039]).

Regarding claim 8, Ito in view of Tsuji teaches the imaging sensor according to Claim 3, wherein 
the control unit controls the first plurality of pixels to output the first signal at a first thinning rate, and controls the plurality of second pixels to output the second signal at a second thinning rate that is different from the first thinning rate (can have different compressions, data storage, hence thinning rates can be different, see Ito par. [0066]).
	
Regarding claim 9, Ito in view of Tsuji teaches the imaging sensor according to Claim 3, wherein 

	
Regarding claim 10, Ito in view of Tsuji teaches the imaging sensor according to Claim 3, wherein 
the control unit controls an electrical charge accumulation period of the plurality of first pixels to be a first length, and controls an electrical charge accumulation period of the plurality of second pixels to be a second length that is different from the first length (can have different storage time or integration time, hence electrical charge accumulation periods can be different, see Ito par. [0076]).
	
Regarding claim 11, Ito in view of Tsuji teaches the imaging sensor according to Claim 1, further comprising 
an A/D converter that converts the first signal into a digital signal with a first number of bits, and 
converts the second signal into a digital signal with a second number of bits that is different from the first number of bits (outputs to a display, see Ito par. [0097] and can have different compressions, data storage, hence number of bits can be different, see Ito par. [0066]). 
	
Regarding claim 20, Ito in view of Tsuji teaches an imaging device comprising: 
the imaging sensor according to Claim 1; 
a first generating unit that generates first image data based on the first signal (stores images outputted, hence generates first image data, see Ito par. [0098]); and 


Regarding claim 21, Ito in view of Tsuji teaches the imaging sensor according to Claim 1, further comprising a signal processing unit that processes the first signal and the second signal (Signal Processing Device 5, see Ito Figs. 9).

Regarding claim 22, Ito in view of Tsuji teaches the imaging sensor according to Claim 21, wherein the signal processing unit includes a first signal processing circuit that processes the first signal, and a second signal processing circuit that processes the second signal (stores images outputted individually, hence processes the first image data and second image data, see Ito par. [0098]).

Regarding claim 23, Ito in view of Tsuji teaches the imaging sensor according to Claim 22, wherein 
the first signal processing circuit includes a first converting circuit that is used for converting the first signal into a first digital signal (outputs to a display, see Ito par. [0097] and can have different compressions, data storage, hence it clearly implies that the signals are converted to digital, see Ito par. [0066], Tsuji column ADC 160U and 160D convert the analog signals to digital, see Tsuji Fig. 4), and 
the second signal processing circuit includes a second converting circuit that is used for converting the second signal into a second digital signal (outputs to a display, see Ito par. [0097] and can have different compressions, data storage, hence it clearly implies that the signals are converted to digital, see Ito par. [0066], Tsuji column ADCs 160U and 160D convert the analog signals to digital, see Tsuji Fig. 4).

Regarding claim 26, Ito in view of Tsuji teaches the imaging sensor according to Claim 23, further comprising a first storing circuit that stores the first digital signal (stores images outputted individually, in two storage units, see Ito par. [0098]); and 
a second storing circuit that stores the second digital signal (stores images outputted individually, in two storage units, see Ito par. [0098]).

Claim(s) 24, 25, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito in view Tsuji as applied to claims 23 and 26 above and further in view of IDS provided reference US 2010/0276572 to Iwabuchi et al. (hereinafter Iwabuchi).

Regarding claims 24-25, Ito in view of Tsuji discloses the claimed invention except for “wherein each of the plurality of first pixels and the plurality of second pixels is arranged on a first semiconductor chip, and 
the first converting circuit and the second converting circuit are arranged on a second semiconductor chip that is different from the first semiconductor chip” and “wherein the first semiconductor chip is stacked on the second semiconductor chip”.
However, Iwabuchi teaches an image sensor module comprising a image sensor chip 52 stacked over a second semiconductor chip 53 provided with an analog/digital converter, see par. [0088] and Fig. 1.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to imaging devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to stack the chips as taught by Iwabuchi.  


Regarding claim 27, Ito in view Tsuji teach the imaging sensor according to Claim 26, but fail to clearly specify “wherein each of the plurality of first pixels and the plurality of second pixels is arranged is arranged on a first semiconductor chip, 
the first converting circuit and the second converting circuit are arranged on a second semiconductor chip that is different from the first semiconductor chip, and 
the first storing circuit and the second storing circuit are arranged on a third semiconductor chip that is different from the first semiconductor chip and the second semiconductor chip”.
However, Iwabuchi teaches an image sensor module comprising a image sensor chip 52 stacked over a second semiconductor chip 53 provided with an analog/digital converter and a third semiconductor chip 54 provided with a memory element, see par. [0088] and Fig. 1.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to imaging devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to stack the chips as taught by Iwabuchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve chip utilization as suggested by Iwabuchi par. [0029].

Regarding claim 28, Ito in view of Tsuji and Iwabuchi teaches the imaging sensor according to Claim 27, wherein the first semiconductor chip is stacked on the third semiconductor chip (image sensor chip 52 stacked on memory chip 55, see Iwabuchi Fig. 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                


/Timothy J Henn/               Acting Supervisory Patent Examiner of Art Unit 2698